Mr. Justice De Jesús
delivered the opinion of the Court.
After a trial de novo in this case the District Court of Bayamón sentenced Pedro Zorrilla Porrata to pay a fine of $75 and costs, or else to serve the corresponding term in jail.
*307The complaint alleged that defendant violated the Automobile Law in driving’ his automobile on road No. 2, kilometer 8, hectometer 3, in the direction of Bayamón, he did not take the reasonable precautions necessary to guarantee the security of lives and property such as not driving as far as possible on his righthand side, not reducing the speed of his vehicle, going at an exaggerated speed, and not giving any warning with his horn, notwithstanding the fact that he was on a curve, thereby causing a collision with an automobile which at the time came from Bayamón towards San Juan, driven by Bamón Casanovas, as a result of all of which defendant himself was injured, and Casanovas, and Ana Bodriguez and Manuel Medina, who were accompanying said Casanovas were also injured and the two cars were considerably damaged.
The defendant filed an appeal to this Court, assigning three errors, which in reality make one, which can be stated as follows:
“The Court committed error in weighing the evidence.”
According to Casanovas and his witnesses Ana Bodriguez and Manuel Medina, Casanovas was driving on his right hand side of the road, blowing his claxon, at low speed, when suddenly and without any warning, although the road was wet, they came upon defendant, who was coming at an exaggerated speed on Casanovas’ right-hand side. That the latter, Casanovas, on seeing the danger, braked his automobile and received the impact of defendant’s ear, as a consequence of which his right knee was fractured, and Ana Bodriguez, who accompanied him, suffered the fracture of a clavicle. That the two automobiles collided head on and that there were more damages caused to the right-hand side of Casanovas’s automobile and to the left-hand side of Zorrilla’s automobile; that the right front wheel of Casanovas’s automobile was destroyed. That shortly before the accident he saw through his mirror an automobile coming behind him and aould even *308read the number of the license tag. That the automobile blew its horn and that Casanovas pulled over to his right, but that as they were going into a curve the automobile coming behind remained behind Casanovas until after the accident, when it passed him: That the two persons who were in that car came to Casanovas and offered to take him to a clinic. Casanovas accepted and under his instructions they took him to the Díaz Garcia Clinic.
Casanovas and his witnesses testified that three minutes afterwards an ambulance with a nurse, which was coming from San Juan, arrived and that the latter offered to take him in the ambulance; that he refused because he had already accepted the' invitation of the people in the automobile that was coming behind him. Casanovas also testified that he does not remember having spoken with Zorrilla in the place of the accident. Ana Rodriguez, however, testified that Casanovas, addressing Zorrilla, said: “What you have done to me! ’ ’ Zorrilla did not answer him and continued walking on the road towards Bayamón. Ana Rodriguez, as well as Manuel Medina, substantially corroborated Casanovas’s testimony.
Another witness for the People, a corporal of the Insular Police, Andrés Ramos, did not see the accident, but observed the position in which the cars remained. This witness testified that the automobile remained more to the right of the road from San Juan to Bayamón than towards the other side.
This, in substance, was the evidence of the State, and we should add that the evidence also showed Ana Rodriguez, as well as Manuel Medina, who according to Casanovas is called “Chivo”, were traveling free of charge in his automobile and that Ana Rodriguez was coming with Manuel Medina to see a daughter of the latter who was then in San Juan, and that she, until a few days before the accident, was working-for Casanovas’s father, a fact which she at first denied but later, on being cros-examined by defendant’s attorney, admit*309ted, when she was reminded of the testimony which she had given before the Municipal Court.
Let ns discuss defendant’s evidence: Defendant describes the accident in the following manner:
“Towards the end of July be was coming towards Bayamón. It was between 9 and 10 in the morning and on arriving at the place where they are building the District Hospital of Bayamón, where there is a dip in'the road and a curve, where there is a culvert, that curve in the middle is a great deal narrower than at either end from there to here and from here to there. From the top of the hill an ambulance was in back of me. We were going down the hill. We were going slowly because the road was wet. This hill has several curves and on reaching the curve, at the sharpest part of the curve, suddenly I saw an automobile skidding. I then moved over to my right-hand side and stuck out my hand for the ambulance and stopped immediately. When I stopped the car which was coming at a slant towards me straightened up and hit my car on the right-hand side, and we remained there. I lost consciousness for a very short time, probably a few seconds. Then I opened the door of the ear, walked around it towards the other ear that had collided with me; I was wounded in a hand and I told him: ‘What have you done that you almost killed me?, and this man, Casanovas, answered: ‘I could not avoid it, my brakes locked when I was taking the curve.’ During this time the chauffeur and the nurse had come out of the ambulance; after the little girl came out — she was the first to come out — ; some public cars were coming and they took Casanovas because he said "that he could not get in the ambulance that the lady had invited him before inviting me and because he was bleeding. I was not bleeding and they took him to the Díaz Garcia clinic, because he was related to Dr. Díaz García. I left two boys taking care of the car and came to get the police. I had been hurt and had some bruises in the knee and could hardly walk. Then the nurse put some alcohol on my back and I was able to reach Bayamón, where I came to look for the police.
“Q. Were you in bed afterwards?
“W. About two weeks.
“Q. Do you travel frequently on that road?
“W. I have been traveling on it for about ten or twelve years. Every other day I come to Bayamón.
“Q. What for?
“W. I am a salesman.
*310“Q. Do you know the road?
“W. I have been traveling on it for ten or twelve years almost daily.
“Q. What precautions do you take when the road is wet?
“W. On that road, when the macadam is wet, it is very slippery for automobiles and one must drive very slowly. One can not speed because the car will skid.
“Q. At the entrance to the curve, coming or going from Bayamón to San Juan, how is the decline?
“W. Towards the right. (R., pp. 94-96.)
Zorrilla’s testimony was corroborated by María Velazquez and Ernesto Rodriguez, witnesses who saw the accident, and by that of the corporal of the Insular Police Andrés Ramos, when he testified that a short time after the collision he arrived at the place of the accident and observed that the automobiles remained further to the right-hand side of the road going from San Juan to Bayamón, in such a manner that the traffic was not interrupted on the left-hand side in the same direction, that is, on the left-hand side from San Juan to Bayamón. It was also corroborated on this point by the testimony of Víctor J. Barreras, mechanical engineer who arrived at the place called by Zorrilla to take photographs to evince the damages the cars had suffered.
Barreras testified that when he arrived there, Zorrilla’s automobile had already been brought to San Juan and that he helped the police to lift Casanovas’s by the back and to straighten it on the left-hand side coming from Bayamón to San Juan, which was the nearest side towards which the automobile remained and exactly in the direction in which Zorrilla was going, according to him and his witnesses.
Witnesses Maria Velázquez and Ernesto Rodriguez testified that defendant was a short distance in front of the ambulance in which they traveled, that he was going very slowly and that on reaching the curve and seeing Casanovas ’s automobile, they observed that defendant stuck out his hand and stopped his car and that the ambulance did the *311same, coming to a stop a short distance from Zorrilla, who at no moment abandoned the right side of the road.
The evidence is clearly contradictory. Nevertheless, certain incontrovertible facts arise which give the necessary light to decide the conflict in the evidence. One of these facts is that when the collision occurred the cars remained one in front of the other on the right-hand side of the road going from San Juan towards Bayamón. This circumstance indicates that the collision could not have occurred on the right-hand side where Casanovas was coming, as the latter and his two witnesses stated. On the contrary, this fact corroborates Zorrilla’s version and that of the other witnesses of the defense. If Casanovas’s automobile had been coming so near the right-hand edge of the road in the direction from Bayamón to San Juan and the two automobiles had collided head on, as in fact happened, if Casanovas’s car had not gone into the ditch it would have always remained on its right-hand side of the road but never on the left of it in front of Zorrilla’s, and with the rear part toward the right. Another circumstance which makes Zorrilla’s theory more probable is the fact that the road was wet, that a slope exists on same from left to right in the direction from San Juan to Bayamón and that Casanovas himself testified that he braked Ms automobile, it being a fact of general knowledge that a wet macadam road is slippery and that a person who uses his brakes suddenly will usually make the car skid. Most likely the accident happened in the manner described by defendant, Zorrilla, that is to say, when the car in which Casanovas came skidded it landed in front of Zorrilla’s and it was in this manner that the collision was caused.
Another circumstance which also weakens the State’s case is that the District Attorney did not subpoena the two individuals who took Casanovas to the hospital, people who at the moment of the accident were behind Casanovas’s automobile, who were able to see the accident and whose, testimony would have given much light on the matter, for contrary *312to the circumstances of the witnesses Ana Rodríguez and Manuel Medina, who were persons completely interested in favor of Casanovas, the former had no interest whatsoever in the case and their testimony as witnesses who had seen the accident would probably have been decisive.
In our opinion the preponderance of the evidence is clearly In favor of defendant, and as this ig a criminal case in which defendant is presumed innocent and his guilt must be established beyond a reasonable doubt, we sustain that the court committed error in weighing the evidence and finding the accused guilty, not giving him at least the benefit of , the doubt.
Therefore, the judgment appealed from should be reversed and defendant declared not guilty.